—Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 7, 1999, which ruled that claimant w;as ineligible to receive unemployment insurance benefits because she failed to comply with registration requirements.
Claimant worked as an analyst for the employer from July 31, 1995 until she was laid off on October 16, 1998. Claimant did not apply for unemployment insurance benefits, however, until December 10, 1998 due to lack of knowledge of the correct filing procedures and because she had to attend to personal matters after her father’s death such as home repairs and health problems experienced by her and her mother. Claimant was ultimately found by the Unemployment Insurance Appeal Board to be ineligible to receive benefits effective October 19, 1998 through December 6, 1998 because she failed to comply with reporting requirements for that period.
We affirm. “Certifying for benefits in accordance with the Labor Law and the applicable regulations is a necessary prerequisite to eligibility for benefits [citation omitted]” (Matter of Prieto [Commissioner of Labor], 255 AD2d 859, 860). While it is true that this deficiency can be excused in instances where good cause is demonstrated (see, id.), here, we find substantial evidence to support the Board’s decision that claimant did not make this showing (see, id.; Matter of Foertsch [Commissioner of Labor], 272 AD2d 739). Notably, claimant received no misinformation and made no attempt to contact the local unemployment insurance office for instructions as to when and how to file her claim. Under the circumstances, the Board’s decision will not be disturbed.
Cardona, P. J., Mercure, Carpinello, Graffeo and Rose, JJ., concur. Ordered that the decision is affirmed, without costs.